DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
 
Response to Amendment
The Amendment, filed on 09/27/2022 has been entered and acknowledged by the Examiner.
In the instant application, claims 1-4, 8-16 and 18-24 have been considered and examined.  Claim(s) 5-7 and 17 has/have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “said contact area is comprised between 28% and 75% of a surface area of the head portion”, and the claim also recites “preferably between 33% and 66% of said surface area” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purpose of examination the broader range will be examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altiman et al. (WO2013153008A1) in view Chen et al. (US Pub. 2018/0066815)).
Altiman discloses a luminaire system comprising: a first support (PCB 11) provided with a recess (see fig. 4, recess in PCB); a light source (implicit feature of a LED module; abstract) arranged on said first support (11); a second support (12 housing) arranged opposite said first support (11); and a fastening element (17 screw) comprising a head portion (18 screw head) and a rod portion (17 minus 18); wherein the second support (12) is provided with a through- hole (see fig. 3e and 4) for receiving said head portion (18); wherein said rod portion extends through said through-hole and said recess in order to be fixed in the first support (Fig. 4; 11) and/or in a portion of the luminaire system; wherein the second support (12) is provided with a protruding portion (20) protruding from an edge delimiting the through-hole underneath the head portion (18) and in the recess (Fig. 4); wherein an overlap between the head portion (18) and the first support (11) is present when looking in a first direction (see for example fig. 4) perpendicular to the first support (11); wherein the head portion (18) and the protruding portion (20) are in contact (page 4 of translation paragraph beginning “In this case,…” “the force transmission element can be contacted by the screw head…”) when the second support (12) is supported by the first support (11) and when the first support (11) is supported by the second support (12), wherein the protruding portion (20) comprises a flexible element (paragraph 5 of page 6 discloses that the power transmission element is easily deformable which means flexible; claim 1 states that 20 is the power transmission element.) configured to contact (page 4 of translation paragraph beginning “In this case,…”) the head portion (18) such that only a limited pressure (limited pressure can be any pressure and is relative.) (translation page 4 paragraph beginning “Furthermore, it is possible..” “contact pressure force) is exerted on the protruding portion (20) during the fastening operation (translation page 4 paragraph beginning “Furthermore, it is possible..” “contact pressure force) except for a plurality of light sources arranged on said first support; one or more optical elements provided to said second support, and associated with the plurality of light sources;
Chen teaches a plurality of light sources (Fig. 2a; 220 at least one LED element) arranged on said first support (210 base); one or more optical elements (Fig. 2a; 231 at least one lens) provided to said second support (230 lens component), and associated with the plurality of light sources (220 LED element).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use plurality of light sources/first support/optical element/second support configuration as taught by Chen for the light source/first support/second support configuration as disclosed by Altiman to utilize an optical element for providing and housing the plurality of light source(s) and focusing the light (Fig. 2a).

	
Allowable Subject Matter
Claims 1-2, 4, 8-16 and 18-23 are allowed.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art fails to teach or suggest a luminaire system comprising: wherein a gap is present between the head portion and the protruding portion in said first direction when the second support is supported by the first support; and wherein the head portion and the protruding portion are in contact when the first support is supported by the second support, in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. For claim 24, the applicant asserts that the limitation “such that only a limited pressure is exerted on the protruding portion during the fastening operation” makes the claim distinguishable over the prior art.  The Examiner notes that this limitation is met by the Altiman ‘3008 reference which puts a pressure on the tongue 20.  The recitation “limited pressure” is relative language.  The examiner notes that some pressure is exerted during the fastening operation.
Applicant asserts that “Altiman would not transmit the contact force from the screw head 18 to the housing 12”.  The examiner notes that “screw” or “housing are not mentioned in claim 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murakoshi et al. (US Pub. 2010/0226136) discloses an LED Substrate and LED Light Source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G. Z./Examiner, Art Unit 2875      


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875